Name: 2009/733/EC,Euratom: Council Decision of 21Ã September 2009 appointing one Austrian member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2009-10-03

 3.10.2009 EN Official Journal of the European Union L 260/30 COUNCIL DECISION of 21 September 2009 appointing one Austrian member of the European Economic and Social Committee (2009/733/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to Decision 2006/524/EC, Euratom (1), Having regard to the proposal of the Austrian Government, Having regard to the opinion of the Commission, Whereas a members seat on the European Economic and Social Committee has become vacant following the resignation of Ms Evelyn REGNER, HAS DECIDED AS FOLLOWS: Article 1 Mr Oliver RÃ PKE, Leiter des Ã GB EuropabÃ ¼ros in BrÃ ¼ssel  Employees (Group II), is hereby appointed as a member of the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2010. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 21 September 2009. For the Council The President T. BILLSTRÃ M (1) OJ L 207, 28.7.2006, p. 30.